GOULD, Circuit Judge,
Dissenting.
The panel majority correctly sets out the requirements for an involuntary manslaughter conviction, and then proceeds incorrectly to replace the jury’s judgment' with its own. There was sufficient evidence presented to the jury to sustain the conviction. This included: (1) a statement that Red Eagle, on the very evening that the tragic accident killing the infant occurred, had told his infant son’s mother Tanya not to drink because Red Eagle wanted Tanya to take care of their children; (2) evidence that showed that Red Eagle removed his infant son from the care of his daughters; (3) a statement by Red Eagle’s daughter Angela that she tried to take the baby from Red Eagle’s bed back into her own custody but Red Eagle prevented her from doing so; and (4) a statement by Red Eagle that he consumed between thirty and forty cans of beer before sleeping with his infant son in his bed.
Reviewing the evidence presented against Red Eagle in the light most favorable to the government, a rational trier of fact could have found beyond a reasonable doubt that Red Eagle had a subjective awareness of the risk posed by putting his infant son in the bed and going to sleep with him while so intoxicated, and that Red Eagle consciously disregarded that *157risk. See United States v. Pacheco-Medina, 212 F.3d 1162, 1163 (9th Cir.2000) (holding that court must review the evidence presented against the defendant in a light most favorable to the government to determine whether any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt).
This case is a tragedy for Red Eagle and his family. His conviction in a sense only makes worse what is already a disheartening and tragic event. Yet, because the jury on proper instructions found that all elements of the crime of involuntary manslaughter were satisfied, our judicial power is limited, and I would affirm Red Eagle’s conviction.